DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
This action is in response to the application filed on 04/28/2021. Claims 1, 5, 8, 9 and 10 have been amended. Claim 4 7, 11-15 are cancelled. Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 1-3, 5-6, 8-9 and 10 are allowed. 
Examiner’s Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Ling et al. (U.S 7,411,929); (U.S 2011/0086654) and Tang et al. (U.S 2010/0322351). 
 Regarding in claims 1, 5, 8 and 9, Ling discloses Full-CSI feedback Technique and matrix formed by the product of the channel matrix with its conjugate-transpose; where E is the eigenvector matrix, and A is a diagonal matrix of eigenvalues, both of dimension N peNr and the transmitter preconditions a set of Nr modulation symbols busing the eigenvector matrix E. Also the matrix R is then computed according to R =HHH. 
Larsson, discloses differentially updates the complex transmit weight matrix based on the determined estimates (e.g; Steps S1 and S2 are repeated at the next update) and since E(n) may contain a large number of elements (when there are more than two links) the feedback overhead may become significant.
th column of the approximated CoMP precoding matrix V.
However, none of Ling, Larsson, Tang and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “obtaining dominated element information corresponding to the analog CSI matrix according to predetermined index information, and transmitting the dominated element information to a base station, wherein the predetermined index information includes any predetermined index information that can indicate respective elements which need to be transmitted to the base station, wherein the dominated element information includes all non-zero elements in a matrix resulting from transforming the analog CSI matrix and the analog CSI matrix is obtained by: determining a matrix resulting from transforming the analog CSI according to predetermined index information and the dominated element information, wherein other elements in the transformed matrix except the dominated element information are zero; performing singular value decomposition to the transformed matrix to obtain singular values and right singular vectors corresponding to the transformed matrix, and obtaining the analog CSI matrix according to the singular values and the right singular vectors” as recited in the context of claim 1, 5, 8 and 9. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-3, 6 and 10 depend from claims 1, 5 and 9 are allowed since they depend from allowable claims 1, 5, 8 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/04/2021